UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1085


BERNARD C. DUSE, JR.,

                Plaintiff - Appellant,

          v.

BARNES & NOBLE, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:11-cv-00875-TSE-TRJ)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard C. Duse, Jr., Appellant Pro Se.   Jennifer Kies Mammen,
Philip James Meitl, Daniel Prywes, BRYAN CAVE, LLP, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bernard   C.   Duse,      Jr.,    appeals   the    district    court’s

order adopting the magistrate judge’s recommendation to dismiss

his   employment    discrimination           claims     against    Defendant.

Limiting our   review    to   the    issues    raised   in    Duse’s    informal

brief, see 4th Cir. R. 34(b), we affirm the district court’s

order.   See Duse v. Barnes & Noble, Inc., No. 1:11-cv-00875-TSE-

TRJ (E.D. Va. Jan. 6, 2012).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                      2